Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on March 20, 2020.
Information Disclosure Statement filed on 03/20/2020 has been considered by the examiner.
Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the phrases "such as" and “suchlike” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Coleman US Publication No. 2013/0297379 A1 (Admitted prior art).
As per claim 1, Coleman discloses:
Architecture for tracking and managing digital data, in particular digital data deriving from browsing the World Wide Web and/or also supplied or exchanged off- line with bodies such as service providers or other, by one or more users through interactions that tend to be mediated by connection instruments such as cards or suchlike, and/or one or more browsing devices (12), such as smartphones, tablets, personal computers or suchlike, equipped with a corresponding browser, said architecture being wherein it comprises:
at least one app or interface (11) configured to be loaded on said browsing device (12) and in which the tracking and management of the digital data transmitted by one or more of said browsing devices (12) is performed, said tracking being carried out by a Webtracker app or by a proprietary Identification Number; at least one management platform (13) provided with a centralized server able to receive the digital data transmitted by said one or more browsing devices (12) or the digital data transmitted by third party bodies such as service providers or other; at least one memory system (16) to memorize the digital data, able to communicate with the centralized server of the management platform (13) and with said one or more browsing devices (12) and to allow to collect, organize, protect and make anonymous the digital data, and also to file and reconstruct the chronology or digital life of one or more users, each user being enabled to access the architecture and hence his/her own digital life thanks to the access of the browsing device in his/her possession to said centralized server by means of said interface (11); at least a data masking app (13) operatively communicating with said management platform (13) and said interface (11), (Coleman [0074]-[0081]) where the web tracker application is disclosed in which the web tracker captures user data relating to the web activity, from the user device comprising a web browser. The web tracker collects and stores the captured data in a centralized server. The iPool service and tool is in charge of protecting the digital data and therefore masking as claimed.

As per claim 10, Coleman discloses:
Method for tracking and managing digital data, in particular digital data deriving from browsing the World Wide Web and/or supplied or exchanged with bodies such as service providers or other by one or more users through one or more browsing devices, such as smartphones, tablets, personal computers or suchlike, equipped with a corresponding browser, said method being wherein it comprises 
at least a step of tracking the digital data transmitted by one or more of said browsing devices, in particular by using the Identification Number, thus tracking the users of the architecture; at least a step of receiving, in parallel and by a centralized server, the digital data transmitted by said one or more browsing devices; at least a step of memorizing the digital data received by the centralized server and of reconstructing the chronology or digital life of one or more users, each user being able to access his/her own digital life thanks to the access of the browsing device in his/her possession to said centralized server, (Coleman [0074]-[0081]) where the web tracker application is disclosed in which the web tracker captures user data relating to the web activity, from the user device comprising a web browser. The web tracker collects and stores the captured data in a centralized server. The iPool service and tool protects the digital data and therefore masking as claimed.

As per claim 2, Coleman further discloses:
wherein said memory system (16) of the digital data is associated with a backend app, (Coleman, Fig. 1:101).

As per claim 3, Coleman further discloses:
wherein said memory system (16) comprises a first protected database (3B) for filing sensitive data, and a second database (3A) for filing data able to be distributed and shared by the centralized server, (Coleman, [0071]).

As per claim 5, Coleman further discloses:
wherein it comprises an Advertising Individual Cancellation tool with an anti- noising&spamming function, that is, an individual advertising blocker request targeted to specific communications and/or specific origins, (Coleman, [0062]).

As per claim 6, Coleman further discloses:
wherein it comprises an Advertising Lock&Locker tool, based in particular on the proposal and consequent completely voluntary acceptance of communications, offers and automatic feedback, (Coleman, [0076]).

As per claim 7, Coleman further discloses: 
wherein it comprises an Advertising&Product Feedback tool, that is, a form of sharing digital data with Companies that produce goods, for consultancy and information purposes, in particular for publicity of products and offers in specific sections of the community, (Coleman, [0061]).

As per claim 8, Coleman further discloses: 
wherein it comprises a sharing tool configured to allow communication between several devices and hence several users of the architecture, in particular in social connection logistics, (Coleman, [0076]).

As per claim 9, Coleman further discloses: 
wherein it comprises an automatic Data Value Revendication tool against Third Parties (portability), (Coleman, [0024]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman US Publication No. 2013/0297379 A1 (Admitted prior art). in view of Heen et al. US Publication No. 2014/0229742 A1.

 As per claim 4, Coleman does not specifically disclose:
wherein said data masking app (13) comprises an algorithm for encrypting the digital data transmitted by each user, so that each user is guaranteed confidentiality of the digital data transmitted, that is, a data protection tool.
However, Heen discloses:
wherein said data masking app (13) comprises an algorithm for encrypting the digital data transmitted by each user, so that each user is guaranteed confidentiality of the digital data transmitted, that is, a data protection tool, (Heen, [0003]) where data protection and confidentiality of data via data encryption is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Coleman with teaching of Heen to be able to use data encryption in order to protect the confidentiality of user data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/             Primary Patent Examiner, Art Unit 2446